*1019Munder, Acting P. J., Kleinfeld and Benjamin, JJ., concur; Martuscello, J., dissents and votes to hold the appeal in abeyance pending a remand to the court below with a direction that it make its own independent findings as to whether the confession was tainted by the previous admissions to the police. It appears that the County Court erroneously determined that the Court of Appeals had indicated that there should he a finding that the admissions were tainted. Brennan, J., dissents and votes to affirm the orders.